Case 0:19-cv-62006-CMA Document 9 Entered on FLSD Docket 09/04/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 0:19-cv-62006-CMA

 RYAN TURIZO,

        Plaintiff,

 v.

 PPF AMLI 5971 TOSCANA DRIVE, L.P.,

       Defendant.
 _______________________________________/



                    DEFENDANT’S NOTICE OF RELATED ACTION
                                PURSUANT TO L.R. 3.8
            _____________________________________________________________

        Pursuant to Local Rule 3.8 of this Court, Defendant PPF AMLI 5971 TOSCANA

 DRIVE, L.P. hereby notifies the Court of the existence of another pending action which involves

 subject matter which is a material part of the subject matter of the instant action:

 Ryan Turizo v. Camden Summit Partnership, L.P., Case No. 0:19-cv-62005-BB

 Both actions involve the same Plaintiff, have Defendants represented by the same counsel, have

 identical complaints, and are the subject of pending Rule 12(b)(6) motions to dismiss. The

 disposition of both cases separately would appear to entail the unnecessary duplication of

 judicial labor if heard by a different Judge.

        Respectfully submitted this 3rd day of September, 2019.


                                                            s/ Ryan R. McCain
                                                     Ryan R. McCain, Esq.
                                                     Fla Bar ID #28117
                                                     RMcCain@barfieldpa.com
                                                     Barfield, McCain P.A.
Case 0:19-cv-62006-CMA Document 9 Entered on FLSD Docket 09/04/2019 Page 2 of 3



                                          4241 Northlake Blvd., Suite B
                                          Palm Beach Gardens, FL 33410
                                          (561) 650-8139


                                                 s/ Theresa L. Kitay
                                          Theresa L. Kitay, Attorney at Law
                                          Ga Bar #424295 (admitted pro hac vice)
                                          tkitay@kitaylaw.net
                                          P.O. Box 597
                                          Oak Island, NC 28465
                                          (910) 250-1982

                                          Attorneys for Defendant PPF AMLI 5971
                                          TOSCANA DRIVE, L.P.




 DEFENDANT’S NOTICE OF RELATED ACTION
 CASE NO. 0:19-CV-62006-CMA
                                        -2-
Case 0:19-cv-62006-CMA Document 9 Entered on FLSD Docket 09/04/2019 Page 3 of 3



                                        CERTIFICATE OF SERVICE



 I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the CM/ECF
 on September 4, 2019 on all counsel or parties of record on the Service List below.



                                                BY:    s/ Ryan R. McCain
                                                       Ryan R. McCain, Esq.



                                             SERVICE LIST

 JIBRAEL S. HINDI, ESQ.
 Email: jibrael@jibraellaw.com
 THOMAS J. PATTI, ESQ.
 Email: tom@jibraellaw.com

 The Law Offices of Jibrael S. Hindi
 110 SE 6th Street, Suite 1744
 Fort Lauderdale, FL 33301
 Phone: 954-907-1136
 Fax: 855-529-9540
 Attorneys for Plaintiff, Ryan Turizo




 DEFENDANT’S NOTICE OF RELATED ACTION
 CASE NO. 0:19-CV-62006-CMA
                                                 -3-
